Citation Nr: 1014598	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-37 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Health Care System 
in Palo Alto, California


THE ISSUE

Entitlement to waiver of existing copayment debt created by 
VA's provision of service for nonservice-connected 
disability.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 decision of the Business Office 
(BO) of the Department of Veterans Affairs (VA) Health Care 
System in Palo Alto, California.  In that decision, the BO 
denied the Veteran's request for waiver of copayment debt 
created by VA's provision of service for nonservice-connected 
disability.
In his December 2006 substantive appeal (VA Form 9), the 
Veteran requested a Board hearing at a local VA office.  The 
Veteran cancelled this request in March 2010.

The appeal is REMANDED to the VA Health Care System in Palo 
Alto, California.  VA will notify the Veteran if further 
action is required.


REMAND

38 C.F.R. § 17.101 et seq. apply to collection or recovery by 
VA for medical care or services provided or furnished to a 
Veteran for a nonservice-connected disability.   38 C.F.R. 
§ 17.105 provides that applications for waiver of debts 
asserted by VA in connection with the medical program 
generally will be denied by the facility Fiscal activity on 
the basis that there is no legal authority to waive debts, 
unless the question of waiver should be referred in certain 
specified circumstances.  38 C.F.R. § 17.105(c) provides that 
one such circumstance involves charges for copayments.  If 
the debt represents charges for inpatient or outpatient 
medical care, medication, or extended care services under the 
applicable regulations, the claimant must request a waiver by 
submitting a Financial Status Report (FSR) (VA Form 5655) to 
a Fiscal Officer at a VA Medical Facility where all or part 
of the debt was incurred.

In this case, the Veteran submitted an FSR, and the BO denied 
his request for a waiver because the FSR indicated that he 
had monthly income of $1735, with monthly expenses of $850, 
resulting in an available $885 per month.  However, the FSR 
is not in the claims file.  Moreover, the only medical bill 
in the claims file is one for $36 in new charges with a total 
of $4,174.  The absence of the FSR on which the BO's decision 
was based, as well as the absence of documents showing how 
the debt was created, precludes effective appellate review.  
Consequently, a remand is warranted in order for these 
documents to be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the 
FSR and any documents related to how the 
Veteran's debt was created.

2.  Then, review any additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories. 

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

